Citation Nr: 1109178	
Decision Date: 03/08/11    Archive Date: 03/17/11	

DOCKET NO.  05-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, on a direct basis, or as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a left knee disorder, on a direct basis, or as secondary to service-connected lumbosacral strain.

3.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

4.  Entitlement to an increased (compensable) evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in January 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to the issues of increased evaluations for service-connected lumbosacral strain and allergic rhinitis is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran's current right knee disability is as likely as not causally related to service-connected lumbosacral strain.

2.  The Veteran's current left knee disability is as likely as not casually related to service-connected lumbosacral strain.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability is proximately due to or the result of service-connected lumbosacral strain.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The Veteran's left knee disability is proximately due to or the result of service-connected lumbosacral strain.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.


Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in March 2008, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for right and left knee disabilities.  In pertinent part, it is contended that the Veteran's current knee disabilities are the result of various injuries sustained in service.  In the alternative, it is contended that the Veteran's current right and left knee disabilities are in some way proximately due to, the result of, or aggravated by his service-connected lumbosacral strain.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis (i.e., degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may additionally be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic right or left knee disability.  In point of fact, at the time of Medical Board proceedings in September 1972, the Veteran voiced no complaints of, nor was there any diagnosis of, a chronic right or left knee disability.  VA medical examinations conducted in April 1973 and May 1974 were similarly negative for evidence of a chronic knee disability.  Moreover, at the time of a VA orthopedic examination in October 1981, both of the Veteran's knees were described as normal, and no pertinent diagnosis was noted. 

The earliest clinical indication of the potential presence of a chronic knee disability is revealed by VA records dated in 2001, almost 30 years following the Veteran's discharge from service, at which time there was noted the presence of mild degenerative changes in both of the Veteran's knees.

Notwithstanding the aforementioned, in correspondence of January 2009, a VA physician indicated that the Veteran had been under her supervision since 2003, and that he had been treated for extensive knee pathology, including a tear in the medial meniscus of his right knee, and osteoarthritis in the left knee.  Further noted was that the Veteran also suffered from osteoarthritis in his back.  According to the VA physician, the initial injury during service which resulted in the Veteran's lumbar and cervical spine disabilities might have caused injury or instability to his knees resulting in osteoarthritis.  Further noted was that there was a possibility that the injury to the Veteran's back might have contributed to a gait disturbance leading to or exacerbating his knee injuries.

The Board notes that, in correspondence of March 2009, a different VA physician indicated that the Veteran had been under her care for severe osteoarthritis of his left knee, and that he additionally suffered from lumbar spine degenerative joint disease.  According to the VA physician, the Veteran had undergone multiple rounds of injections in his knee joints, which seemed to help alleviate the symptoms of his knee pain, which, according to the physician, might be partly attributable to his lumbar spine arthritis.  

Significantly, following a VA orthopedic examination in May 2010, which examination involved a full review of the Veteran's claims folder, it was the opinion of the examiner that the Veteran's bilateral knee condition was at least as likely as not caused by or the result of his service-connected lumbar spine condition.  According to the examiner, his medical opinion was based upon the Veteran's history and physical examination, as well as a review of the Veteran's claims folder.  In the opinion of the examining physician, the Veteran's altered gait stemming from his service-connected lumbar spine condition had resulted in abnormal pressures to the Veteran's knees, resulting in his bilateral knee condition.

As noted above, based on the evidence of record, there is no indication that, at any time during the Veteran's period of active military service, he sustained an injury to either of his knees.  Nor is there evidence of chronic knee pathology prior to 2001, fully 30 years following the Veteran's discharge from service.  Nonetheless, as of the present time, three different VA physicians have offered their opinion that the Veteran's current right and left knee pathology is at least as likely as not proximately due to, the result of, or aggravated by his service-connected low back disability.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, service connection for chronic right and left knee disabilities is in order.


ORDER

Service connection for a chronic right knee disorder is granted.

Service connection for a chronic left knee disorder is granted.


REMAND

In addition to the above, the Veteran in this case seeks increased evaluations for service-connected lumbosacral strain, as well as for allergic rhinitis.  However, a review of the record raises some question as to the severity of both of those disabilities.

As regards the Veteran's service-connected allergic rhinitis, the Board notes that the Veteran last underwent a VA examination for the purpose of evaluating the severity of that disability in October 2007, more than three years ago.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, at the time of the Board's prior remand in January 2009, it was noted that the results of that examination had not yet been addressed in a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2010).  In an attempt to remedy that situation, the Board requested that the RO/AMC consider the results of the October 2007 allergic rhinitis examination in the context of an SSOC.  Regrettably, while in August 2010, the RO/AMC did, in fact, issue an additional SSOC, that SSOC failed to consider, or for that matter, even mention, the VA allergic rhinitis examination conducted in October 2007.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, during the course of VA outpatient treatment in September 2009, the Veteran complained of allergic rhinitis and nasal congestion, following which a physical examination revealed the presence of "minimal allergic spokes in conjunction with a small septal deviation to the left."  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer, et al, supra.

Turning to the issue of an increased evaluation for service-connected lumbosacral strain, the Board notes that, based on a review of the evidence of record, the Veteran currently suffers not only from lumbosacral strain, but also from degenerative joint and disc disease of the lumbar spine.  While at the time of VA examinations in March 2002, April 2006, and May 2010, range of motion measurements for the Veteran's lumbar spine were for the most part consistent, at the time of a VA orthopedic examination in August 2007, forward flexion of the Veteran's lumbar spine was markedly decreased.  Significantly, that examination was conducted at the request of the RO following the Veteran's reported fall from a ladder in January 2007.  The RO, in scheduling that examination, requested of the examiner that he provide an opinion as to whether or not the Veteran's currently diagnosed disc protrusion with sciatica was related to service-connected lumbosacral strain, or more likely the result of the Veteran's fall from a ladder in January 2007.  While following the examination, the examiner did, in fact, offer his opinion that the Veteran's degenerative disc disease of the lumbosacral spine was unrelated to his service-connected low back strain, he failed to provide any opinion as to whether the reduction in range of motion noted at the time of examination represented a chronic condition, as opposed to an acute and transitory impairment resulting from the Veteran's January 2007 fall.  Moreover, while following a subsequent VA orthopedic examination in May 2010, the examiner offered his opinion that arthritis present in the Veteran's lumbar spine was "at least as likely as not" caused by or the result of the Veteran's service-connected lumbosacral strain, he failed to provide an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine was in any way causally related to that same arthritis.  

Finally, as in the case of the Veteran's allergic rhinitis, at the time of the Board's January 2009 remand, it was requested that the RO/AMC consider findings noted at the time of the Veteran's August 2007 orthopedic examination in the context of an SSOC.  While as noted above, in August 2010, the RO did, in fact, issue an additional SSOC, that SSOC failed to take into consideration (or for that matter, even mention) the Veteran's orthopedic examination conducted in August 2007.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for increase.  See Stegall, supra.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA otolaryngologic and orthopedic examinations in order to more accurately determine the severity of his service-connected allergic rhinitis and low back disability.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examination(s), all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the otolaryngologic examination, the examiner should specifically comment as to whether, as a result of the Veteran service-connected allergic rhinitis, he suffers from obstruction (to be reported as a percent) of one or both nasal passages, or the presence of nasal polyps.

Following completion of the orthopedic examination, the examiner should offer an opinion as to whether the Veteran's decreased forward flexion at the time of the aforementioned VA examination in August 2007 was representative of chronic symptomatology attributable to the Veteran's service-connected low back disability, or representative of an acute and transitory decrease in range of motion attributable to the Veteran's January 2007 fall.

Finally, the examiner should specifically comment as to whether the Veteran's current degenerative disc disease of the lumbar spine is "part and parcel" of or in some way related to his service-connected lumbosacral strain.

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of their examinations.  A notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO/AMC should then readjudicate the Veteran's claims for increased evaluations for service-connected allergic rhinitis and lumbosacral strain.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent (SSOC) in August 2010, as well as a full consideration of the results of the VA lumbosacral spine and allergic rhinitis examinations conducted in August and October 2007.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


